 In the Matter of FICKETT-BROWN MANUFACTURING COMPANY, INC.andTExTILEWORKERS UNION OF AMERICA, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. 10-R-933.-Decided October 37, 1943Messrs. Ralph WilliamsandRalph H. Pharr,both of Atlanta, Ga.,for the Company.Mr. R. C. Thomas,of Atlanta, Ga., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASETextileWorkers Union of America, affiliated with the, Congress ofIndustrial Organizations, -herein called theUnion, duly filed anamended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Fickett-BrownManufacturing Company, Inc., Atlanta, Georgia, herein called theCompany.On August 8, 1943, before a hearing was held, the Com-pany and the Union and the Regional Director for the Tenth Region(Atlanta, Georgia) entered into a "STIPULATION FOR CERTIFI-CATION UPON CONSENT ELECTION:"Pursuant to the Stipulation, an election by secret ballot was con-ducted on August 16, 1943, under the direction and supervision ofthe Regional Director, among all production and maintenance em-ployees at the Company's Mayson and Turner Avenue Plant and DeKalb Avenue Plant, excluding all foremen and supervisory employees,watchmen, clerical and office employees, and weekly and monthly sal-aried employees, to determine whether or not they desire to be repre-sented- by the Union for the purposes of collective bargaining.OnAugust 16, 1943, the Regional Director issued and duly served uponthe parties a Report on Election.53 N. L.R. B., No. 23.106 FICKETT-BROWN MANUFACTURING COMPANY, INC.107As to the ballotingand its results, the RegionalDirector reported.as follows :Total on eligibility list______________________________________203Total ballotscast------------------------------------------- 182Total ballots challenged_____________________________________2Total blank ballots_________________________________________2Totalvoid ballots___________________________________________0Total valid votes counted___________________________________ 178Votes cast for Textile Workers Unionof America(CIO)______ 69Votes cast against Union___________________________________ 109On August 17, 1943, the Union filed a protest to the election alleg-ing that the manager of the Company made a speech to the employeeson August-16, 1943, immediately prior to the holding of the election,and contending, in effect, that the speech constituted an interferencewith the exercise of the employees' freedom of choice in the election.On September 9, 1943, the Regional Director, having conducted aninvestigation, issued and duly served upon the parties a Report onObjections.The Regional Director reported that the investigationrevealed that speeches were delivered to the employees by supervisorsof the Company on the date of the election which, in the light of sur-rounding circumstances, constituted an interference with the election;the Regional Director was of the opinion that the objections raised asubstantial and material issue with respect to the conduct of the bal-lot and recommended that the Board order a hearing with respectthereto.Pursuant to an order of the Board dated September 15, 1943, andpursuant to notice duly served upon the parties, a hearing was heldin Atlanta, Georgia, on October 1, 1943, before Dan M. Byrd, Jr.,Trial Examiner.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing onthe issues.The Company filed a "Motion to Quash Notice of Hear-ing," and at the hearing moved to strike all evidence and testimonysubmitted by the Union on the ground that the Union did not fileobjections to the conduct of the election as provided by Article III,Section 10, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, and on the additional ground that the"protest" did not relate to the ballot or to the Election Report, but toactions preceding the conduct of the ballot.For reasons hereinafterindicated both motions are denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and hereby are 108DECISIONSOF NATIONALLABOR RELATIONS BOARDaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the record so made, the Report on Election,the "protest" ofthe Union, the Report on Objections,and the record previously made,the Board makes the following:,FiNDINGS OF FACTA question affecting commerce has arisen concerning the represen-tation of employees of Fickett-Brown Manufacturing Company, Inc.,Atlanta, Georgia, within the meaning of Section 9 (c) and Section2 (6) and(7) of the Act.All production and maintenance employees at the Company's May-son and Turner Avenue Plant and De Kalb Avenue Plant, excludingall foremen and supervisory employees,watchmen, clerical and of-fice employees,and weekly and monthly salaried employees,consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) ofthe Act.On August 16, 1943, prior to the holding of the Election that after-noon, three superintendents of the Company,at separate meetings,read a statement to the employees under their respective supervision,stating, in part,as follows :The wageswhichwe pay in our Mop Department cannot becompared with, and cannot ever be ashigh as, thewages paid incotton mills.The wagesnow paid in our waste mill departmenthave beenestablished by the War LaborBoard, and are as highas wages paid by all of the regular cotton mills in Atlanta.Thesewages cannotever be ashigh as thosepaid by woolen mills, suchas theAtlanta WoolenMills.It is a different operation, and nocotton mill can pay suchwages andstay in business.For thesame reason we cannot give our employees vacations with pay, asmuch as we would like to.We willbargain with you, or withany representatives selectedby youat any time,but we do notwant you tobe mislead byextravagant promises.We are surethat youwill be influenced by statements which arenot true, or accusationswhichare not justified.You know moreabout this Company than people who do not work here and willnot, we believe,be influenced by rash statements made for selfishpurposes.The Unioncontends that the reading of the statement constitutedinterference on the part of the Companywiththe rights of the em-ployees to determine freely-whether ornot they wish to be repre-sented for the purposes of collective bargaining.The Company FICKETT-BROWN MANUFACTURING COMPANY, INC.109contends, in effect, that the statement was merely an exercise of itsright of free speech, and did not, as such, constitute interference.Weare of the opinion that the reading of the statement to the employees,timed as it was, was calculated to influence the employees in theirvoting.As such, we find that it constituted undue interference withthe proper conduct of the election."The Company's contention thatthesematters occurred prior to the conduct of the ballot and that,having certified that the balloting was fairly conducted, the Unioncannot now object, is without merit.Such certification applies onlyto the balloting.However, the pre-election conduct of the parties isa matter of grave concern to the Board because of its effect upon therequisite freedom of choice, and the Union, although agreeing that'the balloting was fairly conducted, did not, by its certification to thatfact, preclude itself from objecting to pre-election conduct as consti-tuting an interference with such freedom of choice.Upon the basis of the entire record we find that the Companythrough the above-mentioned actions of its superintendents, interferedwith the freedom of its employees to vote in the election.Accord-ingly, we sustain the Union's "protest" to the conduct of the electionheld on August 16, 1943, and shall set said election aside.When theRegional Director advises us that the time is appropriate, we shalldirect that a new election be held among the Company's employees.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the election held inthis proceeding on August 16, 1943, and the results thereof.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.'Cf.Matter of Martin Food Products,Inc.,52 N. L. R B. 1131 ;Matter of LocomotiveFinished Material Company,52 N. L. R. B. 922.F559015-44-vol. 53-9